204 F.2d 64
ATLANTIC FREIGHT LINES, Inc.v.SUMMERFIELD, Postmaster General.
No. 11437.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1953.
Decided April 2, 1953.

Edward Dumbauld, Uniontown, Pa., for appellant.
Joseph M. Howard, Sp. Asst. to the Atty. Gen., with whom Charles M. Irelan, U. S. Atty., Ross O'Donoghue and William R. Glendon, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee. William E. Kirk, Jr., Asst. U. S. Atty., Washington, D. C., at the time the brief was filed, also entered an appearance for appellee.
Before EDGERTON, CLARK, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant, a motor carrier competing with the Baltimore & Ohio Railroad, sought an injunction to restrain the Postmaster General from issuing a postage stamp in commemoration of the 125th anniversary of the Railroad's incorporation. The District Court rightly dismissed the complaint. "It is by now clear that neither damage nor loss of income in consequence of the action of Government, which is not an invasion of recognized legal rights, is in itself a source of legal rights in the absence of constitutional legislation recognizing it as such." Perkins v. Lukens Steel Co., 310 U.S. 113, 125, 60 S.Ct. 869, 875, 84 L.Ed. 1108.


2
Affirmed.